DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1-10 in the reply filed on is acknowledged.  The traversal is on the ground(s) that:
“Rule 13.1 of the PCT explicitly permits the application to include “in addition to an independent claim for a given process, an independent claim for an apparatus or means specifically designed for carrying out the said process,” regardless of whether apparatus could be used to practice some other process. Furthermore, when a PTO rule conflicts with a PCT rule, Article 27(1) of the PCT rules declares that the PCT rule takes precedence”.
This is not found persuasive because Rule 13.1 said:  “The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").
Regarding Group I, claims 1-10 and Group II, claims 11-17, the claims are not so link as to form a single general inventive concept because they do not share the same technical feature.  In particular, the invention of Group I recites a battery pack diagnosing apparatus for diagnosing a battery pack in which a charging/discharging switching unit having charging/discharging switch and a fuse, is installed on a charging/discharging path between a battery cell and pack terminal, whereas Group II recites a method for diagnosing a battery pack which can be practiced with another different apparatuses, which are not so link as to form a single general invention concept.
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-17 are withdrawn from further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 7, the Examiner is unclear the relationship of the first resistor.  What is meant by “having a first resistor”?  How does the first resistor relate to other claimed element? Does Applicant want to recite the first resistor connect between the first node and second node to form the first path?  The same question for the second resistor in line 10 and third resistor line 13. 
Still refer to claim 1, line 16, what is meant by having a diagnosis switching unit and diagnosis resistor?  Does the Applicant mean integrated diagnosing path comprising a diagnosis switching unit connect in series with a diagnosis resistor coupled between the common node and ground? Line 17-18, the Examiner is unclear the voltage between the diagnosis switching unit and a diagnosis resistor.  How come?  Should the voltage between the fuse and pack terminal instead? 
Claims 2-10 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The electrical connections among claimed elements.  
Claims 2-10 are rejected for being dependent to the rejected claim 1.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taki  (US 20190229746 A1) in view of Kim et al. (US 2019/0120878 A1).
Regarding claims 1, 9, 10, Taki discloses battery pack diagnosing apparatus for diagnosing a battery pack (6)(Fig. 1) in which a charging and discharging switching unit (421)(Figs. 3-5), having a (i) charging and discharging switch (SWD) and (ii), is installed on a charging and discharging path between a battery cell (6) and a pack terminal, the battery pack diagnosing apparatus comprising: a first diagnosing path (411) having a first end connected to a first node (141) between the battery cell (6) and the charging and discharging switching unit (421) and a second end connected to a common node (At element 43) on a path toward ground (Thru Csh), the first diagnosing path (411) having a first resistor (Rin1); a second diagnosing path (412) having a first end connected to a second node (142) between the charging and discharging switch (421) and a second end connected to the common node (At element 43), the second diagnosing path (412) having a second resistor (Rin2)); a third diagnosing path (41N) having a first end connected to a third node (14N) between the charging and discharging switching unit (421) and the pack terminal and a second end connected to the common node (At element 43), the third diagnosing path (41N) having a third resistor (Rin3); an integrated diagnosing path (To element 45) having a first end connected to the common node (At element 43) and a second end  connected to ground, the integrated diagnosing path having a diagnosis switching unit (43); a voltage measuring unit (Par. [063]) configured to measure a diagnosis voltage between the diagnosis switching unit and the diagnosis resistor (Rin); and a control unit (45) configured to turn on and off the diagnosis switching unit (43) and determine whether the charging and discharging switching unit (421) is operating abnormally (Par. [003]) based on the diagnosis voltage measured by the voltage measuring unit.  
Taki does not explicitly disclose fuse and a diagnosis resistor.
Kim et al. discloses fuse diagnosis device similar to that of Taki and further discloses fuse (110) and diagnosis resistor  (140).
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the fuse and diagnosis resistor, as taught by Kim et al. into the system of Taki because such a fuse and diagnosis resistor is typical in battery diagnosis and involves only routine.
Regarding claim 2, Taki discloses the first diagnosing path, the second diagnosing path and the third diagnosing path have no switching element (Paths 411, 412, 41N has no switching element from the end of element 43).
Regarding claim 3, Except for the fuse discussed in claim 1, Taki discloses  the control unit (301) is configured to determine which of the charging and discharging switch is operating abnormally (Par. [003]).  
It would have been obvious before the effective filing date of the claimed invention to a person having skill in the art to incorporate the fuse and diagnosis resistor, as taught by Kim et al. into the system of Taki because of the same reason as set forth in claim 1.
Regarding claim 4, Taki disclose a memory unit (27) configured to store a reference voltage for comparison with the measured diagnosis voltage.
Allowable Subject Matter
Claims 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        

May 23, 2022